 72DECISIONSOF NATIONALLABOR RELATIONS BOARDSpringfieldTransitManagement,Inc.andLocal448,Amalgamated Transit Union,AFL-CIO.Case 1-CA-1922614 August 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 10 March 1983 Administrative Law JudgeWalter H. Maloney Jr. issued the attached decision.The Respondent filed exceptions' and a supportingbrief, the General Counsel filed an answering brief,the Union filed a reply brief and cross-exceptions,and the Respondent filed a brief in response to theUnion's cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusionsand to adopt the recommendedOrder.3'Our recentdecisionsinRes-Care, Inc,280 NLRB 670 (1986), andLong Stretch Youth Home,280 NLRB 678 (1986), clarified the principlesunder which the Board may, in exercising its discretion, decline to assertjurisdiction over an employer because ofitsrelationshipto an entityexempt from our jurisdiction Here, however, there were no exceptionsto the judge's finding that the Board should assert jurisdiction over theRespondentThus,we neednot pass on the discretionary jurisdictionalIssue in this case See, e g,Gateway Motor Lodge,222 NLRB 851 (1976)2We do not adopt the judge's findingin sec I,B, par 11 of his deci-sion that the SSRC-PVTAagreement,which expired on 30 June 1982,"was renewed at that time " Nor do we adopt his characterization ofNLRB vBurnsSecurity Services,406 U S 272 (1972), in sec I,C,2, par 3,that"While the Supreme Court did not explicitly say so, in such an in-stance that obligation exists because there can be no prudent doubt on thepart of the new employer that the union continued to be the spokesmanfor the members of the newbargaining unit "Additionally, with respect to the judge's statementin sec 1,C,2, par 4,that "In point of fact, STM hired all of the SSRC office clerical person-nel,"wenote that SSRC clerical Paul Connor declined STM's offer ofemployment and SSRC clerical James Wilcox was hired by STM for anonclerical positionWe also correct the following inadvertent errors (1) in sec I,B, par 4,the sentence beginning "This 13(c) agreement, dated December 5, 1979,"iscorrected to reflect that the agreement was dated 5 November 1979,(2) in sec I,B, par 7, the sentence beginning "On September 22, 1980,the SSRC concluded a two-year agreement" is corrected to reflect that,on 22 September 1980, SSRC executed a 2-year agreement, (3) in secI,B, par 13, the sentence beginning "On Monday, November 1, 1981" iscorrected to read "On Monday, 2 November 1981", and (4) in the sameparagraph the sentence beginning "Fuette had been with SSRC since1942 and Fuette had been with it since 1960" is corrected to reflect thatChoiniere had been with SSRC since 1960These matters do not affect the outcome of the casesThe Union excepted to the judge's finding that impasse in bargainingbetween STM and the Union over a new contract for the office clericals"was reachedsometimein July or August 1982 " The Respondent arguesthat any ongoing backpay liability terminated when impasse was reachedAt the hearing the judge specifically precluded the parties from litigatingthe impasseissueWe do not adopt his impasse finding and find that theRespondent's argument is best left to compliance proceedingsORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, SpringfieldTransitManagement, Inc., Springfield,Massachu-setts, its officers, agents, successors, and assigns,shall take the action set forth in the Order.CHAIRMAN DOTSON,dissenting.Iwould remand this proceeding to the judge forfurther consideration of the jurisdictionalissue. SeeRes-Care, Inc.,280 NLRB 670 (1986), andLongStretch Youth Home,280 NLRB 678 (1986).Don C Firenze, Esq.,for the General Counsel.Robert L. Dambrov, Esq.,of Springfield,Massachusetts,for the Respondent.Thomas F. Birmingham, Esq.,of Boston, Massachusetts,for the Charging Party.DECISIONSTATEMENT OF THE CASEWALTER H. MALONEY JR., Administrative Law Judge.This case came on for hearing before me at Springfield,Massachusetts, upon an unfair labor practice complaint,'issued by Regional Director for Region 1, which allegesthatRespondent Springfield Transit Management, Inc.(STM)2 violated Section 8(a)(1) and (5) of the Act. Moreparticularly, the complaint alleges that Respondent uni-laterally reduced wages of employees in its office clericalunitwhen it took over the management of a bus lineowned by the Pioneer Valley Transit Authority (PVTAor the Authority) and that it did so without first notify-ing and bargaining with the Union concerning changes inwage rates. Respondent has a number of defenses, in-cluding a contention that it is the instrumentality of apublic authority and is thus exempt from the Board's ju-risdiction under Section 2(2) of the NLRA. Its principaldefense on the merits is that it was under no obligationto take over and assume the collective-bargaining agree-ment executed by its predecessor and was, under the'The principal docket entries in this case are as followsCharge filed herein by Local 448, Amalgamated Transit Union, AFL-CIO (Union), against Respondent on November 5, 1981, complaint issuedagainst Respondent by the Regional Director for Region 1, on July 1,1982, Respondent's answer filed on July 14, 1982, hearing held in Spring-field,Massachusetts, on December 13 and 14, 1982, briefs filed with meby the General Counsel, the Charging Party, and Respondent on orbefore February 4, 19832Respondent admits, and I find, that it is a Massachusetts corporation,which maintains its principal office and place of businessin Springfield,Massachusetts,where it is engaged in providingbus transitservicesand/or transit management services During calendar year 1982 it derivedgross revenues in excess of $250,000 from this operation and purchaseddirectly from points and places outside the Commonwealth of Massachu-settsgoods valued in excess of $50,000 Respondent meets the dollarvolume deemed necessary for the assertion of jurisdiction of the Boardover bus companies inCharleston Transit Co,123 NLRB 1296 (1958), butargues that it is an exempt employer Local 448, Amalgamated TransitUnion, AFL-CIO is a labor organization within the meaning of Sec 2(5)of the Act281NLRB No. 17 SPRINGFIELD TRANSIT MANAGEMENTdoctrine in theBurns3case, free to set initial terms andconditions of employment of the members of its officeclerical unit. On these contentions the issues herein werejoined.4FINDINGS OF FACTA. The Unfair Labor Practices AllegedPublic bus service in metropolitan Springfield,Massa-chusetts, is provided by a state agency known as the Pio-neer Valley Transit Authority (PVTA), which was cre-ated by chapter 161E of the general laws of Massachu-setts.The Authority is essentially a board of directorscomposed of representatives of the 23 local jurisdictionslocated in Hampden and Hampshire counties, which areserved by PVTA. In addition to public bus service inSpringfield,PVTA provides special .bus transportationfor the physically handicapped and local bus service inseveral adjacent localities. The operation of local transitfacilities by PVTA is directly affected by a provision ofMassachusetts law, enacted in 1973, which states that"nothing in this chapter shall be deemed to authorize orpermit any authority established by this chapter to di-rectly operateany masstransportation service." (Ch.161B,-see. 25, G. L. of Mass.) To carry out the functionof operating bus lines, PVTA is thus obligated to retainthe services of private transit management companies,one of which is ,Respondent in this case.Operating revenues from the Springfield bus operationare derived from four sourcesin almostequal amounts-one-fourth each from Federal, state, and affected localgovernments, and one-fourth from bus fares. In the past,capital funds have been obtained from three sources-80percent from Federal Government, 10 percent from theCommonwealth of Massachusetts, and 10 percent fromaffected local jurisdictions. The funds obtained from theFederal Government are governed by the provisions ofthe Urban Mass Transportation Act of 1964, as amended(UMTA). P. L. 88-365, 78 Stat. 302, 49 U.S.C. § 1601 etseq.This Act was passed by Congress to provide Feder-al assistancein bailing- out state, and local jurisdictions,which were faced with the increasing possibility oflosing public transportation facilities 'because more andmore privatecompaniesbegan to leave that field. In au-thorizing the U.S. Secretary of Transportation to provideadditionalassistancefor the development of comprehen-sive and coordinatedmasstransportation systems in met-ropolitan and other urban areas, Congress laid down twoexpress statutoryrequirementsthat are relevant to theissuesin this case.Congress limited the availability ofFederal funding under UMTA exclusively to publicagenciesand, at the same time, tied specific statutorystringsto mass transit subsidies to protect the rights andstatus of employees, of ailing private transit companieswhen and if these cmpanies were taken over by publicagencies.Section 3(e) of UMTA provides that[N]o financial assistance shall be provided underthisChapter to any State or local public body or3NLRB v. Burns Security Services,406 U.S. 272 (1972)4 Transcript errors are noted and corrected73agency. . .unless . . .(4) the Secretary of Laborcertifies thatsuch assistance complies with section13(c)- of this title.The referenced section, which is also 49 U.S.C. § 1609(c), goes on to provideIt shall be a condition of any assistance under sec-tion 1602 of this title that fair and equitablearrange-ments are made,as determined by the Secretary ofLabor, to protect the interests of employees affectedby such assistance. Such protectivearrangementsshall include, without being limited to, such provi-sionsas may be necessary for (1) the preservation ofrights,privileges, and benefits- (including continu-ation of pension` rights and benefits) under existingcollectivebargaining agreementsor otherwise; (2)continuation of collectivebargainingrights; (3) pro-tection of individual employeesagainst aworseningof their positions with respect to their employment;(4) assurancesof employment to employees of ac-quired mass transportation systems and priority ofreemployment of employees terminated or laidoff... .The effectuation of the policies set outin section13(c) ofUMTA is accomplished by agreements, known as "13(c)agreements," by which the grant recipient firstassuresthe Secretary of Labor in its application that it will pro-tect all employee rights and then formallyagrees, as acondition of receiving federal money, that it will do so.For many years, bus lines in the Springfieldarea wereoperated by Respondent's predecessor, Springfield StreetRailway Company (SSRC).5 Until 1976, SSRC operatedthe transit system as a wholly private venture. After1976, it operated; the system under yearlymanagementcontractswith PVTA (formerly known as the LowerPioneer Valley Transit Authority). During the first yearsof the operation of this system under amanagement con-tract, SSRC owned all the rolling stock, the maintenanceequipment, the busgarage, the office, and related person-al property. Throughout its tenure as the operating con-tractor, SSRC collected the fares and deposited them initsown account. This money was considered an offsetagainst the subsidy it received from PVTA to operatethe system. In 1980, the last full year of its operations,SSRC buses ran in excess of 2,600,000 vehiclemiles andSSRC carriedin excessof 7 million passengers.In 1979, PVTA decided on a program for purchasingboth the rolling stock (the buses) and the real estate,which was owned by SSRC. It sought and obtained aninitialgrant from the Secretary of Transportati'on' thatwas used to purchase' the rolling stock. With this moneyPVTA bought about 120 buses. To obtain the grant,PVTA executed a so-called 13(c) agreement with theUnion. The agreement was also signed by an affiliatedlocal,ATU Local 537, which represented certain em-ployees of another company which also had a transitmanagement agreementwith' PVTA. This 13(c) agree-ment, dated December 5, 1979, was approved by the As-6 The group headed by W L Fox took over SSRC in 1963 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDsistant Secretary of Labor and placed PVTA in compli-ancewith the employee protection requirements ofUMTA.The agreement provisions are wide-ranging andembrace almost every aspect of labor relations and em-ployment.As a condition of receiving a capital grant forthe purchase of rolling stock, PVTA undertook to pre-serve all rights, privileges,and benefits(including pen-sion rights and benefits)under existing collective-bar-gaining agreements.PVTA agreed that the collective-bargaining rights of employees,including the arbitrationof labor disputes and dues-checkoff and union-securityprovisions,would be preserved for employees coveredby the 13(c)agreement.PVTA statedthat it wouldeither bargain collectively with employee representativesor that it would arrange for the continuation of collec-tive bargaining and promised that it would enter intoagreements,or would arrange to enter into agreements,relative to all subjects that are or might be proper sub-jects of collective bargaining with a private employer.PVTA further agreed that, in the event it contemplatedany changes in its organization or its operations thatwould resultin the dismissal or displacementof employ-ees or the rearrangement of working forces, it wouldgive reasonable written notice of such intended changesto the Union, along with the details of what it thoughtwould take place respecting employment opportunities,and further undertook to discuss with the Union the ap-plication of terms and conditions of the 13(c) agreementto the prospective employment changes. SSRC also stip-ulated that if agreement could not be reached, any dis-puted questions would be submitted to arbitration.The agreement went on to state that it would be bind-ing on the successors and assigns of all parties and thatno provision would be affected because of arrangementsmade by PVTA for the management and operation ofthe system. It required any enterprise that took over themanagement or operations of the system to agree to bebound by its terms and stated that employees covered bythe 13(c) agreement would be given the first opportunityfor new jobs created as a result of the grant and thatnew jobs would be filled on the basis of seniority.In February 1981, PVTA applied to the Departmentof Transportation for additional funds to complete thepurchase of SSRC's assets, specifically SSRC's garage.Part of the PVTA application-its fifth application-per-tained to prospective purchases of equipment that hadnothing to do with the SSRC operation, but related toservicecontractsby PVTA withother management con-tractors.Part of its grant application included a standardrepresentationby PVTA thatthe agreement would con-tainwarranties that the project would not adverselyaffect the employment and working conditions of theemployees of affected carriers and that appropriate pro-tectionswould be extended to any adversely affectedemployees,as requiredby UMTAsection 13(c). On Sep-tember 21, 1981, PVTA was informed in writing by theDepartment of Transportation that the portion of thegrant for the purchase of the SSRC maintenance garagehad been approved. It was recognized by all parties thatthis grant, as all UMTA grants, would be subject to theexecution of a 13(c) agreement. What was done in thiscase was simply to incorporate into the new grant agree-ment the substance of the 13(c) agreement,which hadbeen executedby PVTAand the two ATU locals as partof the 1979 application. The contract between PVTAand Respondent,establishing Respondent as the manage-ment contractor for the Springfield operation in lieu ofSSRC,was not concluded until October 27.Respondentactually assumed control on Monday,November 2. Onthe same date, PVTA went to settlement with SSRC forthe purchase of the bus garage.This transfer concludedSSRC's connectionwithlocal transit operations inSpringfield.During the span of time between 1979 and 1981, whilethe contemplated replacement of SSRC was being putinto effect,6theCharging Party organized the SSRCoffice clerical force. The Charging Party had long beenthe collective-bargaining representative of SSRC's busdrivers and was party to a 3-year collective-bargainingagreement with SSRC covering their unit.At an electionconducted in August 1980,the Union was selected as thebargaining agent in this unit and was certified by the Re-gional Director on September3 (Case 1-RC-16955).7 OnSeptember 22, 1980,the SSRC concluded a 2-year agree-ment with the Union covering the clerical employees.The contract provided that it should continue in fullforce and effect until June 30,1982, which is also the ex-piration date of the drivers'and mechanics'contract.The clericalagreement is skimpier in content than mostcollective-bargaining agreements.It incorporates,by fre-quent reference to the drivers'and mechanics'contract,many of the terms and conditions found in that contract.Italso provides for a continuation of several existingbenefits that had been extended by SSRC to the clericalunit in its unrepresented status.The clerical unit contractmakes it clear that the parties envisioned the ultimatetakeover of the bus line by another management compa-ny so they stated that the contract would be binding onSSRC's successor.Because the contract did not specifythe wages of any members of the bargainingunit,W. L.Fox, president of SSRC, sent a letter to Vincent R. Gon-zales,the Union's business agent,dated on the same dayas the contract,inwhich Fox specified the weekly wagerates of some 14 job classifications in what was then a12-member unit.It is clear thatPVTAnever formallyratified the letter,the agreement,or any of its contents,although SSRCcontends that it gave implied approval6 PVTA actuallyadvertised in tradejournals for a management com-pany to take over the operation of the Springfield bus line Followingthese advertisements, Respondent corporation was formed It is some-times spoken of as a consortium because it is composed of three individ-uals who have other PVTA operating contracts One is Peter Picknelly,president of Peter Pan Bus Lines, another is Paul Gardell,president ofLongiel Bus Lines,which operates in East Longmeadow,and the thirdowner is John Herlihy, president of Western Massachusetts Bus Lines,which operates in Northampton7PVTA complainedthat it never knew that the clerical unit was beingorganized although there is credible evidence in the record that itsformer executive director, Ronald Tober, actually spoke at a group meet-ing of SSRC'soffice employees and urged them to reject the UnionPVTAand Respondent asserted that somehow the Union'sorganizingeffort and the resulting contract were the products of a collusive effortbetween the Union and SSRC, but the Board's Rules concerning relitigat-ing representation matters in a complaint case, as well as Sec 10(b) of theAct, prohibit an inquiry in this case into these somewhat vague allega-tions SPRINGFIELD TRANSIT MANAGEMENTof the contract by providing funds for implementing allbut one of its provisions.Although the clerical employees were unrepresented,itwasSSRC's practice to give them cost-of-living andother increases at the same time the drivers' and mechan-ics' contract required such increases to be given in theorganized unit.The clerical contract memorialized thispractice in writing.In February 1981, both contracts re-quired that cost-of-living adjustments be made and theywere made with the knowledge and approvalof PVTA.On July 1,1981, additional increases were also required.The timing of these increases coincided with the expira-tionof the 1980-1981management contract betweenSSRC and PVTA,a contract that was being extended byboth parties on a short-term renewal basis in anticipationof the UMTA grant, which would permit PVTA tocomplete the buyout of SSRC.On July 1,1981, SSRC granted contractual pay in-creases both to its clerical employees and to the employ-ees in the drivers' and mechanics'unit.PVTA had noobjection to the latter action but objected to any in-creases for clerical workers.In its short-term manage-ment contract renewal letters,PVTAspecified its objec-tion and provided that it would not be required to reim-burse SSRC for increases in wages, salaries,and benefitsthat were being paid to clerical employees over its objec-tion.Facedwith PVTA'srefusal to grant a "passthrough"of these increases,Fox obtained approval fromhis board of directors to pay the increases out of fundsthat constituted SSRC's management fee. As he ex-plained,SSRC was going out of business soon and theamounts at issue were peanuts.In mid-October,when it became certain that Respond-ent was going to take over the Springfield bus line man-agement, its general manager,William Perkins,startedspending each day at the SSRC office to become ac-quainted with the operation and with SSRC personnel.He even made a cursory audit of the duties performedby each member of the clerical bargaining unit.Duringthis period of time,Union Business Agent Gonzales paidhim a courtesy call and extended to Perkins the Union'sgood offices in assisting in the changeover.He did notmake a formal demand for recognition in either the cleri-cal or the drivers'and mechanics' unit.On October 27, Respondent formally executed anagreementwith PVTAunder which it took over themanagement of the Springfield bus lines on November 2.The agreement expired on June 30, 1982, and was re-newed at that time.Among the many provisions of thisagreement is section6,whichstates:Except to the extent as may otherwise be providedherein,the Manager [STM] will be the employer ofallemployees necessary for the efficient and eco-nomical operation of the transit system and willassume all labor and other employee contractual ob-ligations,including, but not limited to, collectivebargaining agreements and pension plans presentlyexistingbetween the Springfield Street RailwayCompany and its present employees, directly relatedto the operations of the transit system.Any amend-ments, modifications, changes, extensions or renew-75alsof collective bargaining agreements,pensionplans, or other employee contractual agreements, ornew agreements of such a nature as may hereafterbe entered into by the Manager,shall require theprior written approval of the Board.Thereisnothing in thePVTA-STM agreement exclud-ing from its terms any portionof the SSRC-union agree-ment covering the clerical unit.However,PVTA madeitclear to STM, as it had to SSRC,that it would nothonor,by wayof a "pass through,"any wage increasesin the clerical unit, which went into effect on July 1 andwhich SSRChad been paying out of its management fee.AfterRespondent took over the collective-bargainingagreement in the drivers' and mechanics'unit, it ob-served its terms and conditions until the agreement ex-pired the following summer.However, having been in-formed that it would have to absorb out of its profits thecost of the clerical increases of July 1 without reimburse-mentby PVTA,Respondent decided during the week-end preceding the takeover that it would not honor theclerical unit contract.On Monday,November 1, 1981, the members of theclerical unit reported to work as usual.Shortly afterstarting time, Perkins called senior clerks Roland Fuetteand Bernard Choiniere into his office,told them in effectthat they were making too much money,and informedthem that their weekly salaries would be reduced to theJune 30,1981 rate,which was paid to the schedulemaker.In the case of Fuette,thismeant a weekly wagereduction of about $175.In the case of Choiniere, itmeant a weekly reduction of about$115.Perkins alsotold them that if this offer was unacceptable they couldleave and they would be given 2 weeks' severance pay.Fuette had been with SSRC since 1942 and Choinierehad been with it since 1960.Both decided to stay.Shortly thereafter,Perkins spoke to the other officeemployees in a group.He offered to keep them on buttold them that their wages would be reduced to the levelof June 30, just prior to the cost-of-living adjustment,which is in issue.He also informed them that if this wasunacceptable they could leave and would be paid 2weeks' severance pay. They all decided to Stay. 88The reductions that were effectuatedby STMon November 2, 1981,are as follows:EmployeeOld RateNewRateRonald Fuette ................................................$604.71$428.14Bernard Choiniere .........................................542.82428.14Shirley Pesto..................................................332.96316.46Joseph Popielarczyk......................................327.95311.45Lena Cocchi...................................................332.96316.46Dorothy Pombrio ..........................................312.95296.45Elva McAllister.............................................315.61299.11Walter Kocor.................................................332.96316.46Marjorie Bullivant.........................................316.96300.46Ernest Harris, Jr ............................................444.64428.14 76DECISIONSOF NATIONALLABOR RELATIONS BOARDOn the same day, Perkins wrote Gonzales a letter inwhich he stated:1.STM recognized Amalgamated Transit UnionNo. 448 as the bargaining agent of allnon-manage-ment and all non-confidential employees of STM asdefined by the National Labor Relations Act, ex-cluding all employees in the claims department.2.STM recognizes the existing contractnegotiat-ed between the Springfield Street Railway Compa-ny and Amalgamated Local No. 448, dated June 8,1979, and expiring on June 30, 1982, which coversdrivers,mechanics, and other maintenance employ-ees.3.STM does not recognize any document pur-ported to be an existing contract negotiated be-tween the Springfield Street Railway Company andAmalgamated Local No. 448, coveringadministra-tive employees.We will, however, make ourselvesavailable to negotiate a contract covering those em-ployees.4.Earlier today, STM announced to the adminis-trative employees their initial terms and conditionsof employment which are as follows:a) STM will continue the following benefits onthe currentlyexistingbasis:Life insurance, medi-cal insurance,sick leave, holidays, and vacation;b) The wages for said employees are the rates ineffect on June 30, 1981, except for the two em-ployees occupying the position of Senior Clerkwithin the Comptroller's office who will receivethe wage rate in effect on June 30, 1981, for theposition of Assistant to the Superintendent ofTransportation. ($428.14 per week.)5.An initial organization chart is attached foryour information. All positions identified with a boxand title are managerial and/or confidential.Although Respondent has offered to bargain with theUnion for a new contract, no agreement subsequent tothe SSRC-union agreement has been concluded. An im-passewas reached sometime in July or August 1982,whereupon the Union filed a civil action in the superiorcourt of Massachusetts for Hampden County in which itsought interest arbitration of the contract issues thatwere unresolved by negotiations. The basis of theUnion's request for interest arbitration against bothPVTA and STM was paragraph 15 of the 13(c) agree-ment,which PVTA signed to obtain the UMTA grant.In ordering the parties to binding arbitration, the superi-or court concluded, inter aha, that the agreement was ineffect and was binding on both PVTA and STM. Thecourt declined to order a status quo ante injunction,which would have directed the parties to abide by theclerical unitcontract following its June 30, 1982 expira-tion dateuntilsuch time as a new contract might be con-cluded.B. Analysis and Conclusions1.Jurisdiction of the BoardRespondent argues that it is an agency or an instru-mentality of the Commonwealth of Massachusetts andthat the Board should decline jurisdiction over its oper-ations because of the exemption for state and local gov-ernmentscontained in Section 2(2) of the Act. Its prede-cessor, SSRC, made the sameargumentto the RegionalDirector in the representation case, which gave rise tothe certification of the Union in the clerical unit.Spring-field Street Railway Co.,Case 1-RC-16955. In his Deci-sion andDirection of Election dated July 25, 1980, theActingRegionalDirector for the Region 1 rejected thisargumenton the strength of the Board's decision inBay-stateBus Corp.,240 NLRB 862 (1979). In theBaystatecase, the Board addressed the precise situation involvedboth in thiscase and inthe SSRC representation case,namely, the status of a transitmanagementcompany op-erating onbehalf of a public authority established bychapter 161B of the general laws of Massachusetts. Itfound such companies to be private employers within themeaning of the Act. In the above-referencedrepresenta-tion case, the Acting Regional Director pointed out thatPVTA owned the buses while SSRC owned the realestate inwhich the buses weregaraged.He also foundthat SSRC had sole responsibility for the establishmentof wages, hours, and other terms and conditions of em-ployment of its employees and that it otherwise con-trolled labor relations policies. The Decision and Direc-tion of Election pointed out that SSRC met the dollarvolume requirements established by the Board for the as-sertion of jurisdiction over local transit companies.The presentcase is alsocontrolled by the Board's de-cision inBaystate.The only factual difference betweenthe SSRC situation and the STM situation is that STMdoes not own any real estate and is exclusivelyengagedin performingtransitmanagementservices.This minorchange is hardly a differentiating factor. The employeeshere in question are STM's employees. The STM-PVTAoperatingagreementof October 27, 1981, expresslystated that, "except to the extent as may otherwise beprovided herein, the Manager [STM] will be the Em-ployer of all employees necessary for the efficient andeconomical operation of the transit system. ..." Theyare hired, fired, promoted, and disciplined by STM. Re-spondent established the labor relations policies thatgovern their employment. It was STM that decided notto honor the clerical unit contract, but to observe theterms and conditions of the drivers' and mechanics' con-tract.Although PVTA's view in this matter was wellknown, STM could have continued to observe the termsand conditions of the clerical contract if it was willing todo so on the same basis that SSRC did. STM elected notto do so. Accordingly, I conclude that Respondent is aprivate, not a public, employer and is thereby subject tothe jurisdiction of the Board and the provisions of theNLRA.Having concluded that STM is a private employer, itfollows that several of the arguments advanced by Re-spondent, which are based on the recent Supreme Court SPRINGFIELD TRANSIT MANAGEMENT77decision inJacksonTransit Authorityv.TransitUnionLocal Division1283, ATU,102 S. Ct. 2202 (1982),are es-sentially irrelevant to this proceeding.JacksonTransitAuthoritystands for the proposition that section 13(c) ofUMTA doesnot, in and of itself,create a private right ofaction that may be redressed in a Federal court andholds, by necessary inference,that the contracts conclud-ed pursuantto thatsection do not create private Federalcauses of action,whichsupersede state statutes and statecommon law.In effect, section 13(c) is a directive to theSecretaryof Laborto refrainfrom approving UMTAgrant applications if state or local public agencies do not,or cannot,make the required labor relations commit-ments, and it is a further directive to the Secretary to en-force these commitments once they are made.In otherwords,UMTAsection 13(c) is an incentive to States toconform their labor relations laws and practices involv-ing public employees to Federal standards as a prerequi-site to obtaining Federal money.The Supreme Court,however,held that the legislativehistory of UMTAmade it clearthat UMTAdoes not override state statutesor state public policies when state law fails to confer bar-gaining rights on public employees in a transit takeoversituation.9However,allthematters on this point that wereargued by Respondent in its imaginativebrief apply onlyto public employees.In this case,Respondent's employ-ees are the work force of a private employer whose ac-tions are subject to the provisionsof the NLRA. It re-quires no citationof authorityat this point in time toassert that the rightsof STM's employees,being gov-erned not by state lawbut by the NLRA,are controlledby a statute whose provisions(withone notable but irrel-evant exception)clearly preempt thefieldto the exclu-sion of state requirements and restrictions.Although thelegislativehistoryof chapter 161B of the Massachusettsgeneral laws is not before me, it is clear that one of theeffects, if not the intended effect,of section 25 of thischapter is to preservethe Federallypreempted statutoryrights of transit employees in takeover situations by pre-serving their status as private employees.It should alsobe noted that the proceeding herein is not private civillitigation,but a complaint issued by the General Counselto vindicate a publicright.Accordingly,the argumentbetween the Charging Party and Respondent over thedevelopment of Massachusetts law involvingthird partybeneficiaries and their standing to sue on private con-tracts is likewise misdirected.9 In a case involving the same issues found inJackson Transit Authority,the First Circuit came to the same conclusion in a case decided previoustoJackson.In drawing similar teachings from the legislative history ofUMTA,the First Circuit statedHad Congress intended to grant the Secretary of Labor NLRB-type(or more)power to override state law governing these local publicemployees,one would expect to find some indication that Congressat least thought about the matter.But instead,the legislative historyis silent.Not a word indicates that Congress intended such a result.The unions in 1963 urged no such outcome.Amalgamated Transit Union Local Division589 Y.Commonwealth of Mas-sachusetts,666 F.2d 618 at 633-634 (1981).2.Theobligation of a successor to bargain and toassume the contact of its predecessorHaving established that the provisionsof the NLRAgoverned the actions of Respondent on November 2,1981, and thereafter,Imust address the next inquirywhether, and to what extent,those actions conformed tothe requirements laid down by the Supreme Court in theBurnscase.In applyingtheNLRA,as construed inBurns,the Board must take note of the impact, if any, ofUMTA. Although theBoard is free to override the pro-visions of state law, it is not free to pick and choosewhich acts of Congress it will observe and which acts ofCongress it will ignore.Hence,the suggestion of Re-spondent that the Board ignore theimpact of UMTAand concentrate solely on the terms and provisions of theNLRA must be rejected. As theSupreme Court remind-ed the Board long ago:It is sufficient for this case to observe that theBoard has not been commissioned to effectuate thepolicies ofthe LaborRelations Act so single-min-dedly thatitmaywholly ignore otherand equallyimportant Congressionalobjectives. Frequently theentirescope ofCongressional purpose calls for care-ful accommodationof one statutoryscheme to an-other,and it isnot toomuch to demand of an ad-ministrativebody that itundertakethisaccommoda-tion withoutexcessive emphasis upon its immediatetask.[SouthernSteamship Ca v. NLRB,316 U.S. 31at 47 (1942).]Fortunately,the task of accommodation in this case is aminor one and, as theCharging Partypoints out, in-volves onlya subsidiary issue bearing on Respondent'sstate of mind at the timeof the takeover.To placetheBurnscase in its proper setting,one mustfirst advert toits ancestor,JohnWiley &Sons v.Living-ston,376 U.S. 543 (1964). InWiley,the Supreme Courtfound that a collective-bargaining agreement, termed byit the "commonlaw" of a particularplant or industry,did not entirelydisappear in the case of a corporatemergerand that theunion that wasa partyto such anagreementwiththepredecessorcompany could, byvirtue of the terms of thatagreement,compel a successorcompany toarbitratethe extent to which thesuccessorwas obligated to comply withthe termsof itspredeces-sor'slabor contract. The Board took thistomean that,under the NLRA,a successorcould be calledon to rec-ognize the bargaining agentwhomits predecessor recog-nized and could also be calledon to abide by the *termsand conditions of itspredecessor's laboragreement. Notnecessarily so, said the SupremeCourt. It first noted thattheBurnssituation,whichis similarto the onein the in-stant case,did not involvea conventional corporatemerger butrather the taking over of a servicefunctionfrom a predecessorwho wasquite separatefrom and in-dependent of the successor and whomight even havebeen acompetitor. In bothBurnsand this case, the onlycorporateconnection betweenthe twoemployers wasthat they were both subcontractors of the same primarycompany or authority.Hence,any linkbetween the suc- 78DECISIONSOF NATIONAL LABOR RELATIONS BOARDceeding companies that imposes an obligation to bargainor to observe the terms of a predecessor's labor agree-ment must be forged by something more substantial thanthe fact that one is now doing the same job that theother formerly did.InBurns,the Supreme Court held that the successor isobligated to bargain collectively with the same unionthat represented the employees of the predecessor whenitbecomes clear that it has achieved majority status byvirtue of the fact that the successor has rehired the bulkof the employee complement,which worked for thepredecessor company.A successor may or may not havethe right to set initial terms and conditions of employ-ment on a-unilateral basis, which provisions then serve asthe starting point for future collective bargaining. In in-stances when"it is perfectly clear that the new employerplans to retain all of the employees in the unit and inwhich it will be appropriate to have him initially consultwith the employees'bargaining representative before hefixes terms,"1 ° then an obligation to notify and bargainwith the Union exists prior to setting any initial termsand conditions of employment.Although the SupremeCourt did not explicitly say so, in such an instance thatobligation exists because there can be no prudent doubton the part of the new employer that the union contin-ued to be the spokesman for the members of the newbargaining unit.I conclude that such an obligation exist-ed here when STM commenced operations on Novem-ber 2, 1981.In point of fact, STM hired all the SSRC office cleri-cal personnel when it took over the management of theSpringfield bus lines from SSRC on November 2. Per-kins admitted that when he entered the premises on thatdate to assume the management of the operation, it washis intention to hire all the former employees of SSRC,provided they would come to work for STM on histerms.This was apparently a policy decision taken by hissuperiors during the weekend, which preceded the take-over.However,the obligation to offer jobs to SSRC em-ployees was also a legal requirement set forth in under-takings by which STM was bound. 11 The STM agree-ment withPVTA,dated October 27, 1981,which em-powered STM to take possessionof PVTA property andto operate the transit system, expressly stated that STMwould "assume all labor and other employee contractualobligations,including,but not limited to, collective bar-gaining agreements and pension plans presently existingbetween Springfield Street Railway Company and itspresent employees, directly related to the operation ofthe Transit System."The same agreement went on toprovide that"in connection with the execution of thisAgreement[STM] shall apply the rights,benefits andother employee protective conditions and remedies ofthe Urban Mass TransportationAct of 1964,as amended10 Burns,supra at 294-295.11STMclaims that it did not execute any 13(c) agreement,that suchagreements were enteredinto only bythe Union andPVTA,and that itis not bound by their contractual undertakings.This question was alreadylitigated by RespondentinATU Local 448 v. STM and PVTA,SuperiorCourt Civil Action No. 82-1200,and was resolvedadversely to STMAccordingly,Respondent is collaterally estopped from asserting that con-tention in this proceeding.(P.L. 88-365), for the protection of the employees affect-ed by the compensation received by [STM]for its obli-gations rendered hereunder and shall comply with provi-sions of Section 8(k) of the Chapter 161B of the GeneralLaws of Massachusetts." 12Being bound to hire allSSRC's office clerical personnel,Respondent was there-by bound to recognize their collective-bargaining repre-sentative and to negotiate terms and conditions of em-ployment with that representative.Respondent's condi-tional offer-"we'll hire you if you will work on ourterms"-is precisely the kind of ambivalence in which itwas not free to engage.Having said,and been requiredto say,that it would hire the SSRC office staff, it wasthen obligated to negotiate their initial wages, hours, andterms and conditions of employment with the Union.When it elected to"negotiate"directly with the affectedemployees,bypassing their bargaining agent and unilater-ally imposing terms and conditions of employment with-out bargaining,Respondent breached its duty to bargainin good faith and thus violated Section 8(a)(1) and (5) ofthe Act.Good Foods Mfg. Corp.,200 NLRB 623 (1972);Howard Johnson Co.,198 NLRB 763 (1972);World Evan-gelism,248 NLRB 909(1980).133.Thestatus of several bargaining unit employeesRespondent's final contention is that the Board is notempowered to grant relief to four office employees-Roland Fuette,Bernard Choiniere,Ernest Harris Jr., andMarjorieBullivant-because they are not employeeswithin the meaning of Section2(3) of the Act.Specifical-ly,Respondent contends that Fuette,Choiniere, andHarris are supervisors and that Mrs. Bullivant is a confi-dential employee.All these individuals were members ofthe bargaining unit under SSRC and were represented bythe Union prior to the takeover.All were union mem-bers and STM has continued dues-checkoff for at leastsome of these individuals on the strength of checkoff au-thorizations executedwhile theywere SSRC employees.The status of these individuals as bargaining unit em-ployees was established in the SSRC representation case,in whichtheywere stipulatedby theparties to be includ-ed. The evidence in this casethat theywere improperlyincluded is slim, but I will not dispose of Respondent'scontention on an evidentiary basis.The Board has re-peatedly held that it will not permit the status of bargain-12 Sec. 8(k) of chap.161B provides:As a condition of any assistance to a private carrier operating underlease, contract,or other arrangement with theAuthority,the rights,benefits,and other employee protective conditions and remedies ofthe Urban Mass TransportationAct of 1964,as amended(P.L. 88-365), as determinedby the Secretary of Labor, shall apply for theprotection of the employeesaffectedby such assistanceBy this language the Massachusetts legislature was apparently incorporat-ing into state law the provisions of sec 13(c) of UMTA,in the event thatthere is any state assistance to the operating authority.There is no dis-pute that about one-fourth of the revenue receivedby PVTA comes fromthe Commonwealth of Massachusetts.13 In view of the fact that the SSRC clerical unit agreement expiredbefore the commencement of the hearing in this case, it would serve nouseful purpose to determine whether,on November2, 1981, Respondentbecame contractually obligated by that agreement, inasmuch as theremedy to be recommended for Respondent's refusal to bargain over ini-tial terms of employment will contain the same provisions as a remedyfor refusing to abide by the expired contract. SPRINGFIELD TRANSIT MANAGEMENT79ing unit employees,whetherthey be alleged supervisorsor confidential employees,to bechallenged in a com-plaint case when their standing has been established in aprevious representation proceeding.In following thatprinciple,the Board has heldthat it mayissue a bargain-ing order evenin a unit whichmight nothaveoriginallybeencertified,because the scope or composition of an es-tablished unit may not be alteredexcept byagreement ofthe partiesor by actionof the Board in a representationproceeding.Arizona Electric Power Co.,250 NLRB 1132(1980);Chemtron Corp.,258 NLRB 1202 (1958);CarolinaTelephone & Telegraph Co.,258 NLRB 1387 (1958). Ac-cordingly,Respondent's contentionthatthe Board maynot providea remedy directedto these fourindividualsmust be denied.CONCLUSIONS OF LAW1.RespondentSpringfieldTransit Management,Inc. isnow and at all times material has been an employer en-gaged in commercewithin themeaning ofSection 2(2),(6), and (7) of the Act.2.Local 448,AmalgamatedTransit Union, AFL-CIOisa labor organizationwithinthemeaningof Section2(5) of the Act.3.All full-time office clerical employeesemployed byRespondent at its Springfield,Massachusettsoffice, andexcluding all other employees,guards, and supervisors asdefined in the Act,constitute a unit appropriatefor col-lective bargainingwithin themeaningof Section 9(b) ofthe Act.4. SinceNovember 2, 1981,and continuingto date, theUnion hasbeen the exclusivecollective-bargaining repre-sentativeof all theemployees in the unitfound appropri-ate in paragraph3, above, for thepurposesof collectivebargainingwithin themeaningof Section 9(a) of the Act.5.By failing and refusing to bargaincollectively ingood faith with the Unionconcerning the initial termsand -conditions of employmentoffered toemployees inthe unitset forth above,and in bypassingthe Union andunilaterally imposing wage rates on unit employees, Re-spondent has violated Section 8(a)(5) of the Act.6.The unfair labor practices set forthabove in para-graph 5, above,violated Section8(a)(1) of the Act andhave a close,intimate, and adverseeffect on the freeflow ofcommerce,withinthe meaningof Section 2(6)and (7) of the Act.REMEDYHaving found that Respondent has committed certainunfair labor practices, I will recommend that it be re-quired to cease and desist therefrom and to take other af-firmative actions designed to effectuate the purposes andpolicies of the Act.The recommended Order will re-quire Respondent to cease and desist from bypassing theUnion as the representative of its office clerical employ-ees and will require it to bargain collectively in goodfaithwith the Union as the exclusive representative ofthe employees.Itwill also require Respondent to restorethe wage cuts and make whole all its office clerical em-ployees for any loss of wages or benefits that they havesuffered by reason of Respondent'sunilateral action infixing initialwages and terms and conditionsof employ-mentwithout first notifying the Unionand offering tobargain with it concerning such provisions.The recom-mended Orderwill also require Respondent to makewhole all itsoffice clericalemployeesfor any loss ofwagesthey have suffered byreason of its unilateral im-position of wage rateson November2, 1981, togetherwith interestthereon computedin accordancewith theadjusted prime rate usedby theInternal Revenue Serv-ice forthe computation of tax payments.Olympic Medi-cal Corp.,250 NLRB 146 (1980). I will also require Re-spondentto postthe usual notice advising its employeesof their rightsand of the results in this case.On these findings of fact andconclusions of law andon the entirerecord,I issue the following recommend-ed14ORDERThe Respondent, Springfield 'TransitManagement,Inc., Springfield,Massachusetts,itsofficers,agents, suc-cessors, and assigns, shall1.Cease and desist from(a)Refusing to bargaincollectivelywith Local 448,AmalgamatedTransit Union, AFL-CIO,as the exclusivecollective-bargaining representativeof itsfull-time officeclericalemployees,excludingallotheremployees,guards, and supervisors as definedin the Act.(b)Unilaterallyinstituting changes in wages, hours,and terms and conditionsof employment of employeesemployedin the above-described unitwithout first noti-fying the Unionand bargainingcollectively with it con-cerning such changes.(c) In any likeor related manner interferingwith, re-straining,or coercing employees in the exercise of therights guaranteedthem by Section 7 of the Act.2.Take the following affirmativeaction necessary toeffectuatethe purposes and policiesof the Act.(a)Recognize and, on request,bargaincollectivelywith Local448, AmalgamatedTransit Union, AFL-CIO,as the exclusive representativeof its full-time office cleri-cal employees,excluding all other employees,guards,and supervisorsas definedin the Act.(b)Restore to employees in the above-described unitthe wage rates,which werein effectprior to the reduc-tionswhich wereunilaterally institutedon November 2,1981, and makewhole all theemployees in theunit forany loss of pay or benefits that they have suffered byreasonof theaforesaidreductions, withinterest.(c)Preserve and, on request,make available to theBoard or its agents for examinationand copying, all pay-roll records,socialsecurity payment records,timecards,personnelrecords and reports,and allother records nec-essary toanalyze the amountof backpay due under theterms of this Order.(d) Postat itsSpringfield,Massachusettsoffice and ter-minalcopies of the attachednoticemarked"Appen-14 If no exceptions are filed asprovided by Sec. 102.46 of theBoard'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as providedin Sec.102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemedwaived forallpur-poses. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDdix." 15Copies of the notice, on forms provided by theRegional Director for Region 1, after being signed bytheRespondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any othermaterial.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.i 5 If this Order is enforced by a judgment of a United States court ofappeals, thewords in thenotice reading"Posted by Order of the Nation-alLabor Relations Board" shall read "PostedPursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT unilaterally reduce the wages of ouroffice clerical staff and WE WILL notify and bargain col-lectivelywith Local 448, Amalgamated Transit Union,AFL-CIO, concerning any proposed changes in thewages, hours, or terms and conditions of employment ofour office clerical staff.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL restore wage cuts to members of our officeclerical staff thatwere made on November 2, 1981, andWE WILL make whole all the employees who receivedwages cuts on that date for any losses in wages or bene-fits that they have suffered, with interest.WE WILL bargain collectively in good faith with Local448,Amalgamated Transit Union, AFL-CIO, as the ex-clusive collective-bargaining representative of our officeclerical staff.SPRINGFIELD TRANSIT MANAGEMENT, INC.The National LaborRelations Board hasfound that weviolated the National LaborRelationsAct and has or-dered us topost and abideby this notice.